DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first imaginary line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, claim 3 is being interpreted as depending from claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim1, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US Pub No 2010/0158596) in view of Hyodo (US Pat No 9,382,083).
Regarding claim 1, Inoue discloses a sheet transport device comprising:
a transport guide (40) configured to guide, along a transport surface thereof, a sheet in a transport direction;
a first transport roller pair (47) disposed at the transport guide;
a second transport roller pair (83) disposed at the transport guide at a position downstream of the first transport roller pair in the transport direction;
a skew roller pair (36) disposed at the transport guide at a position downstream of the first transport roller pair and upstream of the second transport roller pair in the transport direction, the skew roller pair being configured to alone transport, in a skewed manner toward an end of the transport surface in a width direction orthogonal to the transport direction, the sheet spaced from the first transport roller pair and the second transport roller pair;
a reference wall (34) positioned at the end of the transport surface in the width direction and extending along the transport direction; and
Inoue fails to disclose an actuator position in the transport guide.  However, Hyodo discloses a similar conveyance device having a duplex path which includes an actuator (16b, see figure 4) disposed between the end and center of the transport surface in the width direction.  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Inoue to place an actuator between the upstream and downstream transport pair to achieve the predictable result of determining if a sheet is present in the duplex path (e.g. obvious to try with limited, predictable results).

Regarding claim 5, Inoue discloses the skew roller pair is disposed between the center and the end of the transport surface in the width direction (as shown in figure 2).

Regarding claim 7, Inoue discloses an image forming apparatus comprising:
a main body (1);
an image forming unit (50) disposed inside the main body;
a sheet tray (55) disposed inside the main body at a position below the image forming unit and configured to store therein sheets to be fed to the image forming unit; and
a retransport assembly (40) disposed inside the main body and configured to transport a sheet having an image formed on one side thereof by the image forming unit back to the image forming unit, the retransport assembly including the sheet transport device according to claim
1, wherein the sheet transport device includes:
a first unit (20) movable between a stored position to be stored inside the main body at a position below the sheet tray, and a pulled-out position to be pulled out from the stored position, and

wherein the first unit includes a portion of the transport guide, the reference wall, and the skew roller, and the second unit includes another portion of the transport guide, the second transport roller, and the actuator (e.g. since the actuator is positioned between 47 and 83).

Allowable Subject Matter
Claims 2, 3, 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art on record discloses or suggests each and every element of the independent claims as well as the features of the claims recited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cited art with this action relates specifically to duplex/retransport assemblies that are considered to be pertinent to the claimed invention.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619